Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to “a machine-readable medium” typically can be interpreted transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage media. See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and see Official Gazette Notice: Hence, claims 16-22 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. “A machine-readable medium” is reasonably interpreted by one of ordinary skill as just software or carrier signal. “A machine-readable medium” could be transitory propagating signals per se. So, the function of the “a machine-readable medium” to any ordinary skill in the art is not any non-transitory tangible medium. Therefore any ordinary skill in the art could interpret the medium is a transitory or carrier signal medium. So, the function of the “computer readable medium” could be transitory.  Hence, it does not appear that a claim reciting transitory with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. Examiner suggestions to add the word “non-transitory” in front of “machine-readable medium” to the claim to overcome the non-statutory rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Satya Sudhakar hereafter Satya (US pat. App. Pub. 20090006869) and in view of Margolus et al hereafter Margolus (US pat. App. Pub. 20020038296).  
4.	As per claims 1, and 11, Satya discloses a machine-readable medium, and a method having executable instructions to cause one or more processing units to perform a method to index an object in a client-side index, the method comprising: receiving an object; encrypting an object of the object using a client private key; computing a hash of the encrypted object name using a first hash function (paragraphs: 8, 15-18, 25-28, and 63-68; wherein it emphasizes encrypting a received metadata and computing a hash of the encrypted metadata); selecting one of a plurality of first indexes using the hashed encrypted object name; and indexing, with a first device, the object in the selected one of the plurality of the first indexes (paragraphs: 31-32, 62, 70-72; wherein it elaborates selects a particular hash index of encrypted data and indexing those hash indexes). Although, Satya mentions about encrypting the metadata. Hew does not expressly disclose encrypting an object name. However, in the same field of endeavor, Margolus discloses encrypting an object name (paragraphs: 11, 13, 48, and 81-83).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Margolus’s teachings of encrypting an object name with the teachings of Satya, for the purpose of effectively protecting the object name from the unauthorized intruders.  
5.	As per claim 2, Satya discloses the machine-readable medium, wherein the first hash function maps one hash result to a plurality of the encrypted object names (paragraphs: 17, 31).
6.	As per claim 3, Satya discloses the machine-readable medium, wherein a distribution of first hash function values substantially evenly distributed among the plurality of first indexes (paragraphs: 35, 59).
7.	As per claim 4, Satya discloses the machine-readable medium, wherein the plurality of first indexes are divided by time (paragraphs: 32, 62).
8.	As per claim 5, Satya discloses the machine-readable medium, wherein the time sub-division is based on at least a document update time (paragraphs: 33, 56).
9.	As per claim 6, Satya discloses the machine-readable medium, wherein the object contents are indexed in a second index (paragraphs: 34, 40).
10.	As per claim 7, Satya discloses the machine-readable medium, wherein the object contents are tokenized and indexed in the second index by a second device (paragraphs: 22, 49).
11.	As per claim 8, Satya discloses the machine-readable medium, wherein the indexing of the object further comprises: storing the encrypted object name in an index entry of the selected one of the plurality of the first indexes (paragraphs: 26, 51).
12.	As per claim 9, Satya discloses the machine-readable medium, wherein metadata for the object is associated with the index entry (paragraphs: 30, 57).
13.	As per claim 10, Satya discloses the machine-readable medium, wherein the metadata is stored on the client (paragraphs: 25, 64).
14.	 Claims 12-15, and 19-20 are listed all the same elements of claims 2-5 and 9-10. Therefore, the supporting rationales of the rejection to claims 2-5 and 9-10 apply equally as well to claims 12-15, and 19-20.
15.	As per claim 16, Satya discloses the method, wherein the object contents are indexed in a server (paragraphs: 34, 40).
16.	As per claim 17, Satya discloses the method, wherein the object contents are tokenized and indexed in a server-side index by the server (paragraphs: 22, 49).
17.	As per claim 18, Satya discloses the method, wherein the the indexing of the object further comprises: storing the encrypted object name in an index entry of the selected one of the plurality of the client-side indexes (paragraphs: 26, 51).
Citation of References
18. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Pogmore et al (US pat. app. Pub. 20170085377): discusses recovery of a lost site key value used in encryption are described. In one embodiment, site key recovery logic is configured to analyze an encrypted data item to identify a bin number and a hash table index within a header of the encrypted data item. The bin number is derived from a first portion of the site key value and the hash table index is derived from the site key value. The site key value includes at least the first portion and a second portion. A bin recovery process is performed on the bin number to recover the first portion. A filter matching process is performed using the first portion and a site key filter to recover the second portion. An index matching process is performed using the second portion and the hash table index to recover the site key value.  
Collins et al (US pat. App. Pub. 20120008769): elaborates that retrieving identification data of a user, wherein the identification data includes a username, a password, and metadata; receiving, from a general-use device, a unique physical identifier of the user; combining the unique physical identifier and the identification data to create a unique identity record of the user; encrypting at least a component of the unique identity record; creating a hash of an identifying token of the unique identity record; passing the hash of the identity token of the unique identity record to be parsed into a hierarchy; organizing the unique identity record in a distributed database of a plurality of unique identity records; and storing the unique identity record, containing the encrypted component, in the distributed database of the plurality of unique identity records.  
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436